Exhibit 10.22

* Confidential Treatment has been requested for the marked portions of this
exhibit pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended. The copy filed herewith omits the information subject to the
confidentiality request. Omissions are designated as [***]. A complete version
of this exhibit has been filed separately with the Securities and Exchange
Commission.

CONFIDENTIAL SETTLEMENT & LICENSE AGREEMENT

This CONFIDENTIAL SETTLEMENT & LICENSE AGREEMENT (“Agreement”) is entered into
and made effective as of October 16, 2009 (“Effective Date”) by and between
SonoSite, Inc., a Washington corporation, and General Electric Company, a New
York corporation.

1. BACKGROUND

1.1 GE and SonoSite each manufacture and sell ultrasound products.

1.2 GE and SonoSite each own patents and patent applications in the area of
ultrasound technology.

1.3 GE and SonoSite are engaged in several pending patent disputes and desire to
resolve those disputes as well as to accomplish certain additional, mutually
desirable business objectives.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and for other good consideration, the sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:

2. DEFINITIONS

2.1 “Actions” means, collectively, (a) the parties’ lawsuit in the federal
district court for the Western District of Wisconsin, Case No. 08-cv-298-bbc,
(b) the parties’ Federal Circuit appeal of the lawsuit from the Western District
of Wisconsin, Case No. 07-C-0273-C, as well as all claims and counterclaims in
the underlying case, and (c) the parties’ nullity action in the German Federal
Patents Court, Case No. 4 Ni 33/09 (EU).

2.2 “Affiliate” of a party hereto means any corporation, limited liability
company, partnership, joint venture or other legal person or entity of any kind
that now or in the future is directly or indirectly controlled by, or is under
common control with, such party, but only so long as such control exists. For
purposes of this definition, “control” or “controlled” shall mean, with respect
to: (a) a corporation, the direct or indirect ownership of a majority of the
stock entitled to vote upon election of directors or persons performing similar
functions, or direct or indirect ownership of the maximum percentage of such
stock permitted under local laws or regulations in those countries where
majority ownership by a foreign entity is not permitted, and (b) any other
entity, the affirmative power to direct or cause the direction of the management
and policies of such entity (whether through ownership of securities,
partnership or membership interests, by contract, by membership in the board of
directors, management committee or other management structure of such entity, or
otherwise).

 

- 1 -



--------------------------------------------------------------------------------

2.3 “Average Sales Price” means, for a Royalty-Based Product, the average Net
Sales amount for such Royalty-Based Product during the [**] quarter [**] during
which such Royalty-Based Product is Sold. In calculating the Average Sales Price
[**] shall not be included when calculating the Average Sales Price of such
Royalty-Based Product in [**]. For the [**] of Sales of a Royalty-Based Product,
Average Sales Price shall mean the average of [**] of the Net Sales amounts for
that Royalty-Based Product in [**]; provided that Royalty-Based Products that
are Sold by or on behalf of GE in [**] for no cash consideration shall be
excluded [**] is determined.

2.4 “Change of Control” of an entity means the occurrence of any of the
following events:

(a) a transaction or series of transactions whereby any “person” or related
“group” of “persons” (as such terms are used in Sections 13(d) and 14(d)(2) of
the Exchange Act) directly or indirectly acquires beneficial ownership (within
the meaning of Rule 13d-3 under the Exchange Act) of securities of the entity
possessing greater than fifty percent (50%) of the total combined voting power
of the entity’s securities outstanding immediately after such acquisition; or

(b) the consummation by the entity of (i) a merger, consolidation,
reorganization or business combination or (ii) a sale or other disposition of
all or substantially all of the entity’s assets related to medical ultrasound,
in each case, other than a transaction in which the holders of the equity
interests in the entity immediately prior to the transaction will, immediately
after such transaction, have greater than fifty percent (50%) of the voting
power of the equity interests in the entity that survives the merger,
consolidation, reorganization or business combination or acquire all or
substantially all of the entity’s assets related to medical ultrasound or
otherwise succeed to the business of the entity, which voting securities are to
be held by such holders immediately following such transaction in substantially
the same proportion among themselves as such holders’ ownership of the equity
interests in the entity immediately before such transaction.

2.5 “Claim” or “Claims” means any and all claims, counterclaims, cross-claims,
defenses, affirmative defenses, causes of action of any type (whether common
law, statutory, regulatory or administrative, and whether reduced to judgment,
liquidated, fixed, contingent, matured, unmatured, disputed, undisputed, legal,
equitable, secured or unsecured), demands, disputes, damages, costs, losses,
detriments, interest, expenses, penalties, attorneys’ fees, actions,
controversies, suits and civil actions, whether known or unknown, as against
each other, relating to, arising out of, or in any way concerning the Actions.

2.6 [**] means, in a given [**], a Royalty-Based Product with a Net Sales [**]
(as determined for the [**]) for such Royalty-Based Product.

 

 

** Confidential Treatment Requested.

 

- 2 -



--------------------------------------------------------------------------------

2.7 “GE” means General Electric Company, a New York corporation, and its current
and future Affiliates, directors, officers, employees, divisions,
representatives and agents, including, without limitation, distributors and
wholesalers.

2.8 “Licensed GE Patents” means U.S. Patent Nos. 4,932,415, 5,584,294,
6,102,859, 6,120,447, 6,210,327 and 6,418,225, and their corresponding Patent
Families.

2.9 “Licensed GE Products” means current and future GE ultrasound products and
any associated components, accessories and/or services that, absent the license
granted to GE hereunder, would infringe one or more of the Licensed SonoSite
Patents.

2.10 “Licensed SonoSite Patents” means U.S. Patent Nos. 5,722,412, 5,817,024,
6,364,839, 6,471,651, 6,569,101 and 6,962,566, and their corresponding Patent
Families. For the avoidance of doubt, all of the patents and applications
claiming priority to U.S. App. No. 08/672,782 (filed on June 28, 1996) are
included in this definition.

2.11 “Licensed SonoSite Products” means current and future SonoSite ultrasound
products and any associated components, accessories and/or services that, absent
the license granted to SonoSite hereunder, would infringe one or more of the
Licensed GE Patents.

2.12 “Net Sales” means, with respect to each Royalty-Based Product, [**]. All
such deductions shall be determined under Generally Accepted Accounting
Principles in the United States, consistently applied. Any invoice payments
received in currencies other than U.S. Dollars shall be converted into U.S.
Dollars using the same method the General Electric Company uses for its own
financial accounting purposes.

2.13 “Patent Family” of a patent or patent application referenced herein means:
(a) the earliest patent application, anywhere in the world, to which the
referenced patent or patent application claims priority; (b) all patent
applications, anywhere in the world, that now or in the future directly or
indirectly claim priority to the patent application identified in (a) above; and
(c) all patent rights of any type granted at any time anywhere in the world on
any of the patent applications identified in (a) or (b) above. For the avoidance
of doubt, (b) above includes, without limitation, all continuation,
continuation-in-part, divisional or foreign counterpart applications that
directly or indirectly claim priority to the patent application identified in
(a) above.

2.14 “Royalty-Based Product” means a current or future Licensed GE Product that
consists of [**]. Any dispute concerning what should or should not be included
for purposes of determining the relevant weight of such ultrasound system shall
be resolved pursuant to Section 6.2 hereof and shall be in accordance with the
Opinion and Order of May 26, 2009, issued by the United States District Court
for the Western District of Wisconsin.

 

 

** Confidential Treatment Requested.

 

- 3 -



--------------------------------------------------------------------------------

2.15 “Royalty Period” means, unless terminated earlier pursuant to Section 11,
the period of time beginning on the Effective Date and continuing until the
expiration of U.S. Patent No. 5,722,412.

2.16 “Sale” or “Sold” means any sale or transfer of title, whether by lease,
donation, or otherwise.

2.17 “SonoSite” means SonoSite, Inc., a Washington corporation, and its current
and future Affiliates, directors, officers, employees, divisions,
representatives and agents, including, without limitation, distributors and
wholesalers.

2.18 “Territory” means the world.

2.19 “Third Party” means any person or entity other than GE or SonoSite.

3. LITIGATION DISMISSAL AND GENERAL RELEASES

3.1 Vacation of Rulings and Dismissal of Lawsuits. Either party may, within five
(5) business days of the Effective Date, cause their counsel to prepare and
submit to the Western District of Wisconsin and to the Court of Appeals for the
Federal Circuit documents necessary to request vacatur of the substantive
rulings made by the Western District of Wisconsin in the Actions. The moving
party shall be permitted to represent that the non-moving party has no objection
to said request. Within five (5) business days following the order(s) by the
Western District of Wisconsin vacating or denying vacatur of its substantive
rulings (or the expiration of the initial five day period if neither party seeks
vacatur), the parties shall cause their counsel to dismiss with prejudice, on
the merits, without costs, fees or other award to either party, all of their
Claims in the Actions. The parties shall cause their counsel to cooperate in
filing or lodging any additional documents required to obtain the vacation of
substantive rulings and dismissal of the Actions with prejudice.

3.2 General Release by GE. In consideration of the promises and covenants herein
contained and the licenses and releases granted by SonoSite to GE in Section 4,
GE does hereby remise, forgive, release and forever discharge SonoSite and its
successors-in-interest and permitted assigns from any and all Claims, actions,
causes of action, liabilities, obligations and demands, of any nature
whatsoever, arising prior to the Effective Date now known or which may hereafter
become known, with respect to any of the matters referred to in the Actions or
matters relating thereto, arising out of, or in any way concerning the Claims.
It is the intent of the parties and of this Agreement to give the broadest
release and discharge of activities prior to the Effective Date possible under
the law.

3.3 General Release by SonoSite. In consideration of the promises and covenants
herein contained and the licenses and releases granted by GE to SonoSite in
Section 4, SonoSite does hereby remise, forgive, release and forever discharge
GE and its successors-in-interest and permitted assigns from any and all Claims,
actions, causes of action, liabilities, obligations and demands, of any nature
whatsoever, arising prior to the Effective Date now known or which may hereafter
become known, with respect to any of the matters referred to in the Actions or
matters

 

- 4 -



--------------------------------------------------------------------------------

relating thereto, arising out of, or in any way concerning the Claims. It is the
intent of the parties and of this Agreement to give the broadest release and
discharge of activities prior to the Effective Date possible under the law.

4. PATENT LICENSES & RELEASES

4.1 GE Patents. Subject to GE’s termination rights under Section 11, GE grants
to SonoSite, and direct and indirect customers of Licensed SonoSite Products, a
non-exclusive, non-transferable, fully paid-up, perpetual, worldwide license
under the Licensed GE Patents, without the right to sublicense, to make, have
made, use, offer to sell, sell, import, or otherwise dispose of Licensed
SonoSite Products in the Territory. GE releases SonoSite (as “SonoSite” is
constituted as of the Effective Date), and direct and indirect customers of
Licensed SonoSite Products, from any and all claims, demands, and rights of
action for any direct or indirect infringement of the Licensed GE Patents
occurring before the Effective Date.

4.2 SonoSite Patents. Subject to SonoSite’s termination right under Section 11,
SonoSite grants to GE, and direct and indirect customers of Licensed GE
Products, a non-exclusive, non-transferable, perpetual, worldwide license under
the Licensed SonoSite Patents, without the right to sublicense, to make, have
made, use, offer to sell, sell, import, or otherwise dispose of Licensed GE
Products in the Territory. SonoSite releases GE (as “GE” is constituted as of
the Effective Date), and direct and indirect customers of Licensed GE Products,
from any and all claims, demands, and rights of action for any direct or
indirect infringement of the Licensed SonoSite Patents occurring before the
Effective Date.

4.3 No Implied Licenses. Other than as expressly stated herein, no licenses or
other rights are granted or may be implied to SonoSite or GE under this
Agreement, whether by implication, inducement, estoppel or otherwise.

4.4 Patent Challenge. In consideration of the licenses and releases granted by
each party to the other party under Sections 3 and 4 and the other terms and
conditions of this Agreement, during the term of this Agreement GE and SonoSite
shall not challenge the validity or enforceability of any of the other party’s
patents for which a non-exclusive license has been granted to the licensee party
hereunder, including, without limitation, in a reissue, re-examination,
interference or opposition proceeding, and such licensee party shall not support
or assist any Third Party in challenging the validity or enforceability, or
infringement of such licensor party’s patents, including, without limitation, in
a reissue, re-examination, interference or opposition proceeding or through the
use of documents, information and/or other work product pertaining to such
licensor party’s patents that such licensee party and/or its attorneys developed
in connection with the Actions. This Section 4.4 shall not apply to a party
hereto if, during the term of this Agreement: (a) such party is accused of
infringing one or more of the patents licensed to that party under this
Agreement, or (b) such party is obligated to provide information, support or
assistance to a Third Party pursuant to any compulsory process of any court,
administrative or legislative body (and in such event, such party shall provide
at least fourteen (14) days prior written notice to the other party such that
the other party may file a motion to quash or take other appropriate action).

 

- 5 -



--------------------------------------------------------------------------------

5. ROYALTIES

5.1 Initial Royalty Payment. As partial consideration for GE’s license under
SonoSite’s U.S. Patent No. 5,722,412, GE shall pay SonoSite a non-refundable,
non-creditable, initial royalty payment of Twenty-one Million and No/100 U.S.
Dollars ($21,000,000.00) (the “Initial Payment”). GE’s obligation to make the
Initial Payment shall be irrevocable, regardless of any patent office actions or
court ruling regarding U.S. Patent No. 5,722,412. GE shall pay such Initial
Payment to SonoSite within ten (10) business days of the Effective Date. GE
shall make such Initial Payment using a wire transfer to the following bank
account:

[**]

[**]

[**]

[**]

[**]

5.2 Ongoing Royalty Payments. As partial consideration for GE’s license under
SonoSite’s U.S. Patent No. 5,722,412, at the point of initial Sale of each
Royalty-Based Product during the Royalty Period, GE shall pay SonoSite ongoing
royalties of:

For each Royalty-Based Product that is [**] of the [**] of such Royalty-Based
Product; and

For each Royalty-Based Product that is [**] of [**] Sales of such Royalty-Based
Product.

If any Royalty-Based Products have been made in the United States prior to the
Royalty Period expiration date, but have not been Sold by or on behalf of GE to
Third Parties before the Royalty Period expiration date (“Unsold RBP”), then
within [**] during the period from the Royalty Period expiration date until the
[**] of such expiration date, GE shall pay SonoSite the applicable royalty
payment set forth in this Section 5.2 for all Unsold RBP Sold on or after the
Royalty Period expiration date but before the [**] of the Royalty Period
expiration date. No royalty shall be due for Sales of Royalty-Based Products for
which a royalty has already been paid, and no royalty shall be due on Sales of
ultrasound system hardware components, accessories or software that constitute
less than a complete Royalty-Based Product following the initial Sale. For the
avoidance of doubt, Sales of Royalty-Based Products within GE for resale or
transfer to a Third Party shall not be subject to a royalty, provided that such
resale or transfer to a Third Party shall be subject to a royalty payment. GE
shall pay SonoSite royalties due on Royalty-Based Product Sales occurring in a
[**] within [**] of the end of that [**]. Such royalties shall be due for each
[**] that, in whole or in part, falls within the Royalty Period.

 

 

** Confidential Treatment Requested.

 

- 6 -



--------------------------------------------------------------------------------

Payment shall be made by wire transfer using the account information provided in
Section 5.1. Each of the [**] royalty payments shall be accompanied by a written
royalty payment report which sets forth: (a) a list of Royalty-Based Products
Sold during that [**]; (b) the total Net Sales for Royalty-Based Products Sold
in that [**]; and (c) the calculated royalty payment amount due hereunder.

5.3 Prospective Rights. The parties agree that GE’s Initial Payment in
Section 5.1 and GE’s ongoing royalty payments in Section 5.2 are payments for
prospective rights and licenses to SonoSite’s U.S. Patent No. 5,722,412, and are
not payments for any releases of GE by SonoSite pursuant to this Agreement. Any
communication by a party with a Third Party, including any communication
pursuant to Section 12.3, shall not contradict the terms of this Section 5.3.

5.4 Records. During the Royalty Period, GE shall maintain full, true and
accurate records pertaining to GE’s royalty payment reports and royalty payments
due to SonoSite at a GE facility or as such records would be kept in the
ordinary course of business. GE shall retain such records for a minimum of [**]
following the end of the [**] to which they pertain. For a period of [**] after
receipt of a royalty payment report and royalty payment under Section 5.2,
SonoSite shall have the right to engage a certified public accountant or
accounting firm to inspect such records to verify the accuracy of such royalty
payment report and royalty payment. Such inspections will be scheduled during
normal business hours upon at least [**] prior written notice to GE and will be
performed at a location mutually agreeable to both parties (but in the absence
of mutual agreement, at the location where such records are kept). Following any
inspection under this Section 5.4, the certified public accountant or accounting
firm shall deliver a written report to SonoSite and GE, disclosing whether the
royalty payment reports submitted by GE are correct or incorrect, whether the
royalty payments paid are correct or incorrect, and in each case, shall provide
specific details concerning the amounts of any discrepancies and/or any
discrepancies in GE’s record-keeping obligations, but shall not disclose to
SonoSite any other information confidential to GE. GE shall pay any additional
royalty payments due to SonoSite within [**] after GE’s receipt of the written
inspection report, together with interest on the overdue royalty payments at an
annual rate of [**], assessed from the day payment was initially due. Any excess
royalty payments paid by GE to SonoSite shall be credited against future royalty
payments owed to SonoSite. SonoSite may exercise its right of inspection no more
than [**] during any [**]; provided, however, that if such inspection finds that
GE has underpaid its royalty payment obligations under Section 5.2 by more [**],
then SonoSite may exercise its right of inspection [**] during such period; and
provided further that, during the first [**] of this Agreement, SonoSite may
exercise its right of inspection [**]. The cost of any inspection shall be borne
by SonoSite; provided, however, that if GE’s royalty payment underpayment amount
exceeds [**] of the royalty payments that were to be paid to SonoSite, GE also
shall reimburse SonoSite for reasonable out-of-pocket expenses incurred by
SonoSite in conducting the audit.

 

 

** Confidential Treatment Requested.

 

- 7 -



--------------------------------------------------------------------------------

6. DISPUTE RESOLUTION

6.1 General Dispute Resolution Process. During the term of this Agreement, GE
and SonoSite agree to resolve their future disputes, with the exception of
disputes related to this Agreement, in accordance with the following procedure:
First, if either party requests in writing a dispute resolution meeting,
authorized representatives from each company shall conduct face-to-face
negotiations to attempt to resolve the dispute. If the company representatives
are unable to resolve the dispute within [**] of the date of the initial request
for a dispute resolution meeting (the “DR Start Date”), a senior manager from
each company shall conduct face-to-face negotiations to attempt to resolve the
dispute, and shall identify and reserve the services of an independent,
impartial mediator who will be available in the event that senior management is
unable to resolve the dispute and a demand for non-binding mediation is made. If
senior management is unable to resolve the dispute within [**] of the DR Start
Date, either party may make a written demand for non-binding mediation within
[**] after the date that senior management fails to resolve the dispute. If such
a demand is made, the previously identified mediator shall conduct at least a
one-day mediation, which shall commence no later than [**] after the date that
senior management fails to resolve the dispute, or the earliest date of
availability for the identified mediator. The parties each shall designate a
representative(s) to meet with the mediator in good faith in an effort to
resolve the dispute. The specific format for the mediation shall be left to the
discretion of the mediator and the designated party representatives. If the
parties are unable to resolve the dispute within [**] after the date that senior
management fails to resolve the dispute, then (a) the parties may, at their sole
discretion, agree to resolve such dispute through other informal procedural
means, including, without limitation, referral to an independent, neutral third
party expert, or arbitration, or (b) either party shall be entitled to exercise
its rights and remedies at law and in equity if the dispute resolution process
described in this Section 6.1 fails to resolve the dispute. For clarity, the
time period for the process described in this Section 6.1 shall not exceed [**]
after the DR Start Date, unless the parties mutually agree in writing to extend
[**].

6.2 Resolution of Agreement-Related Disputes. In the event of a dispute related
to either party’s performance under this Agreement, the parties shall apply an
expedited dispute resolution process. Under such expedited dispute resolution
process (“Expedited Process”), the company representatives shall have [**] after
the date of the initial request for a meeting to implement an Expedited Process
(the “EP Start Date”) to resolve the dispute; if the company representatives are
unable to do so, senior management shall have [**] after the EP Start Date in
which to resolve the dispute and to identify and schedule an arbitrator. If
senior management is unable to resolve the dispute within [**] after the EP
Start Date, either party may make a written demand for binding arbitration
within [**] after the date that senior management fails to resolve the dispute.
If such a demand is made, the previously identified arbitrator shall conduct at
least a one-day arbitration pursuant to AAA rules, which shall commence no later
than [**] after the date that senior management fails to resolve the dispute, or
the earliest date of availability for the identified arbitrator. Any decision of
the arbitrator shall be final.

 

 

** Confidential Treatment Requested.

 

- 8 -



--------------------------------------------------------------------------------

6.3 [**]. In addition to the dispute resolution process set forth in
Section 6.1, during the [**] following the Effective Date, [**].

7. [**]

7.1 In SonoSite’s sole discretion, SonoSite may elect to [**]. For purposes of
clarity, nothing in this Agreement or in any other understanding between the
parties shall be deemed to waive SonoSite’s right to assert the doctrine of
patent exhaustion with respect to [**].

8. POINT OF CARE ULTRASOUND FOUNDATION

8.1 During the [**] following the Effective Date, GE and SonoSite each agree to
equally contribute up to a total of [**] to a new, independent foundation
focused on clinical research, education, training, promotion,
market-development, medical advancement, scientific knowledge and effective
health care delivery in the point of care ultrasound market. Any monetary
contributions under this Section 8.1 shall be contingent upon the formation of
such a foundation through a separate agreement, under terms and conditions
acceptable to both parties. GE and SonoSite shall cooperate in good faith to
finalize an agreement that forms such a foundation within [**] of the Effective
Date.

9. REPRESENTATIONS & WARRANTIES

9.1 Authority. Each party represents and warrants that it has the corporate
power and authority to enter into and to perform its obligations under this
Agreement, including without limitation, granting the general releases in
Section 3 and the patent licenses and releases in Section 4.

9.2 No Assignment of Claims. Each party hereby represents and warrants that it
has not assigned or transferred, or purported to assign or transfer, to any
person or entity any Claim, action, right of action, cause of action, liability,
obligation or demand released hereunder, and further agrees to indemnify the
other party hereto against any liability, loss, damage, cost or expense,
including reasonable attorneys’ fees, arising out of any breach of this
representation and warranty.

9.3 Disclaimer. EXCEPT AS EXPRESSLY SET FORTH IN THIS SECTION 9, GE AND SONOSITE
MAKE NO WARRANTIES, EXPRESS, IMPLIED, STATUTORY OR OTHERWISE, WITH RESPECT TO
THIS AGREEMENT, AND SPECIFICALLY DISCLAIM ANY IMPLIED WARRANTY OF
MERCHANTABILITY, FITNESS FOR ANY PARTICULAR PURPOSE, OR THE VALIDITY, SCOPE OR
ENFORCEABILITY OF THE PATENTS LICENSED IN SECTION 4.

 

 

** Confidential Treatment Requested.

 

- 9 -



--------------------------------------------------------------------------------

9.4 Limitations. Nothing in this Agreement shall be construed as:

 

  (a) a warranty or representation that anything made, used, sold, offered for
sale, imported, or otherwise disposed of pursuant to this Agreement is or will
be free from infringement of patents or other intangible rights of Third
Parties; or

 

  (b) a requirement that SonoSite or GE shall file any patent application,
secure any patent, or maintain any patent in force; or

 

  (c) an obligation that SonoSite or GE bring or prosecute actions or suits
against Third Parties for infringement of the Licensed SonoSite Patents or
Licensed GE Patents, respectively; or

 

  (d) an obligation to furnish any manufacturing or technical information or
know-how.

10. ASSIGNMENT

10.1 Assignment by GE. This Agreement has been entered into by SonoSite in
reliance upon the particular characteristics of GE and is personal to GE.
Neither this Agreement, nor any rights or obligations hereunder, may be
assigned, pledged or encumbered by GE without the express prior written approval
of SonoSite, which may not be unreasonably withheld or delayed. Any such
assignment absent such express prior written approval of SonoSite shall be null
and void. Notwithstanding the foregoing, GE may assign this Agreement without
SonoSite’s consent to a successor-in-interest pursuant to a Change of Control if
such successor-in-interest agrees to be bound by this Agreement in a writing
delivered to SonoSite at the time of or reasonably promptly after such Change of
Control, and such successor-in-interest thereafter shall be “GE” for purposes of
this Agreement; provided, however, that the rights, licenses, covenants and
obligations set forth in this Agreement which inure to the benefit of such
successor-in-interest shall extend only to the Licensed GE Products. Should any
successor fail to materially meet all terms of this Agreement, such failure
shall be subject to the Expedited Process described in Section 6.2. Upon any
permitted assignment, this Agreement and all of the rights and obligations of GE
under this Agreement shall be binding upon and inure to the benefit of its
assignee or successor-in-interest.

10.2 Assignment by SonoSite. This Agreement has been entered into by GE in
reliance upon the particular characteristics of SonoSite and is personal to
SonoSite. Neither this Agreement, nor any rights or obligations hereunder, may
be assigned, pledged or encumbered by SonoSite without the express prior written
approval of GE, which may not be unreasonably withheld or delayed. Any such
assignment absent such express prior written approval of GE shall be null and
void. Notwithstanding the foregoing, SonoSite may assign this Agreement without
GE’s consent to a successor-in-interest pursuant to a Change of Control if such
successor-in-interest agrees to be bound by this Agreement in a writing
delivered to GE at the time of or reasonably promptly after such Change of
Control, and such successor-in-interest thereafter shall be “SonoSite” for
purposes of this Agreement; provided, however, that the rights, licenses,
covenants and obligations set forth in this Agreement which inure to the benefit
of such successor-in-interest shall extend only to the Licensed SonoSite
Products. Should any successor

 

- 10 -



--------------------------------------------------------------------------------

fail to materially meet all terms of this Agreement, such failure shall be
subject to the Expedited Process described in Section 6.2. Upon any permitted
assignment, this Agreement and all of the rights and obligations of SonoSite
under this Agreement shall be binding upon and inure to the benefit of its
assignee or successor-in-interest.

11. TERM & TERMINATION

11.1 Term. The term of this Agreement shall begin on the Effective Date and
shall continue until the expiration of the last-to-expire patent of all the
patents licensed in Section 4.

11.2 Material Breach. In the event of either party’s or its successor’s material
breach of this Agreement, the other party shall provide written notice of the
alleged breach (the “Notice of Breach”) to the breaching party (or its
successor). If such material breach relates to any provision of this Agreement
other than Section 4.4 and remains uncured for thirty (30) days after receipt by
the breaching party (or its successor) of such Notice of Breach, then the other
party shall follow the dispute resolution procedures set forth under
Section 6.2. If such material breach relates to Section 4.4 and constitutes the
filing of a reissue, re-examination, interference, opposition, declaratory
judgment action or other intentional challenge initiated by the licensee party
to the validity or enforceability of licensor party patent(s) for which license
rights have been granted under this Agreement, and the breaching party fails to
initiate a cure within (30) days after receipt of the Notice of Breach or fails
to complete such cure within ninety (90) days after receipt of the Notice of
Breach, the non-breaching party may terminate the license rights granted to the
breaching party under this Agreement.

12. MISCELLANEOUS

12.1 Governing Law. This Agreement shall be governed by and interpreted in
accordance with the internal substantive laws of the State of New York, without
regard to or application of choice of law rules or principles.

12.2 Compliance with Laws. Notwithstanding anything contained in this Agreement
to the contrary, the obligations of the parties shall be subject to all laws,
present and future, of any government having jurisdiction over the parties and
this transaction, and to orders, regulations, directions or requests of any such
government.

12.3 Confidentiality of Agreement Terms. The parties hereto shall keep the
negotiations leading up to and the terms of this Agreement confidential and
shall not divulge such information to any Third Party except: (a) with the prior
written consent of the other party; (b) as may be required by any applicable law
or legal process, regulation or accounting rules (including, without limitation,
any securities laws), including in confidence to legal advisors in their
capacity of advising a party in such matters; (c) in confidence to its legal
counsel, accountants, banks and financing sources and their advisors solely in
connection with complying with laws, regulations or rules regarding financial
transactions; or (d) pursuant to a non-disclosure agreement with a Third Party
seeking to acquire, merge or consolidate with a party where such non-disclosure
agreement restricts access to the information to only those employees of the
Third Party with a need to know; provided however, that in (b) and (c) above,
the

 

- 11 -



--------------------------------------------------------------------------------

disclosing party shall use all legitimate and legal means available to minimize
the disclosure to Third Parties, including without limitation, seeking a
confidential treatment request or protective order whenever appropriate or
available. In addition, in the event this Agreement or its terms are sought
through discovery or compulsory process of any court, administrative or
legislative body, the disclosing party shall first provide the non-disclosing
party with at least fourteen (14) days prior written notice such that the
non-disclosing party may file a motion to quash or take other appropriate
action. Notwithstanding the foregoing, the existence of this Agreement (as
distinguished from its terms, which shall remain confidential) is not
confidential and may be divulged to Third Parties.

12.4 Information Developed in Connection with the Actions. With the exception of
the other party’s confidential information, each party shall retain the right to
use and exploit for all purposes any and all documents, information and other
work product pertaining to its own patents, patent applications and patent
rights that such party and/or its attorneys developed in connection with the
Actions.

12.5 Entire Agreement; Headings; Amendments. The terms and conditions of this
Agreement constitute the entire agreement between the parties with respect to
the subject matter hereof, and merge and supersede all prior and contemporaneous
agreements, understandings, negotiations and discussions with respect to such
subject matter. Notwithstanding the foregoing sentence, all protective orders,
conflict waiver letters with law firms and other agreements executed by the
parties that are in effect as of the Effective Date shall not be superseded or
modified by this Agreement. Neither of the parties shall be bound by any
conditions, definitions, warranties, understandings, or representations with
respect to the subject matter hereof other than as expressly provided herein.
The section headings contained in this Agreement are for reference purposes only
and shall not affect in any way the meaning or interpretation of this Agreement.
No oral explanation or oral information by either party hereto shall alter the
meaning or interpretation of this Agreement. No amendments or modifications
shall be effective unless in writing signed by authorized representatives of
both parties. These terms and conditions will prevail notwithstanding any
different, conflicting or additional terms and conditions that may appear on any
purchase order, acknowledgment or other writing not expressly incorporated into
this Agreement.

12.6 Counterparts. This Agreement may be executed by original or facsimile
signature in two (2) or more counterparts, all of which, taken together, shall
be regarded as one and the same instrument.

 

- 12 -



--------------------------------------------------------------------------------

12.7 Notices. All notices required or permitted to be given hereunder shall be
in writing, shall make reference to this Agreement, and shall be delivered
personally, or dispatched by prepaid air courier or by registered or certified
airmail, postage prepaid, addressed as follows:

 

If to GE

  

If to SonoSite

Postal address:

   Postal address:

GE Healthcare, RP2131

  

SonoSite, Inc.

P.O. Box 414

  

21919 30th Drive SE

Milwaukee, WI 53201

  

Bothell, WA 98021-3904

Courier address:

   Courier Address:

GE Healthcare, RP2131

  

SonoSite, Inc.

9900 West Innovation Drive

  

21919 30th Drive SE

Wauwatosa, WI 53226

  

Bothell, WA 98021-3904

Attn: Legal Dept., Patent Counsel

   Attn: General Counsel

Fax: [**]

   Fax: [**]

Such notices shall be deemed served when received by addressee or, if delivery
is not accomplished by reason of some act or omission of the addressee, when
tendered for delivery. Either party may give written notice of a change of
address in accordance with this Section 12.7 and, after notice of such change
has been received by the notified party, any notice or request shall thereafter
be given to such notifying party at such changed address.

12.8 Relationship of Parties. The parties hereto are independent contractors.
Neither party has any express or implied right or authority to assume or create
any obligations on behalf of the other or to bind the other to any contract,
agreement or undertaking with any third party other than as expressly set forth
herein. Nothing in this Agreement shall be construed to create a partnership,
joint venture, employment or agency relationship between the parties hereto.
Neither party shall have authority to waive any applicable privilege or doctrine
on behalf of the other party; nor shall any waiver of an applicable privilege of
doctrine by the conduct of either party be construed to apply to the other
party. Nothing in this Agreement shall be construed to affect the separate and
independent representation of the parties by their respective counsel.

12.9 Severability. The terms and conditions stated herein are declared to be
severable. If any paragraph, provision, or clause in this Agreement shall be
found or be held to be invalid or unenforceable in any jurisdiction in which
this Agreement is being performed, the remainder of this Agreement shall be
valid and enforceable and the parties shall use good faith to negotiate a
substitute, valid and enforceable provision which most nearly effects the
parties’ intent in entering into this Agreement.

12.10 Waiver. Failure by either party to enforce any term of this Agreement
shall not be deemed a waiver of future enforcement of that or any other term in
this Agreement.

 

 

** Confidential Treatment Requested.

 

- 13 -



--------------------------------------------------------------------------------

12.11 Further Acts. Each party hereto shall execute, acknowledge and deliver all
such further instruments, and do all such further acts, as may be necessary or
appropriate to carry out the intent and purposes of this Agreement.

12.12 Construction; Interpretation. This Agreement shall be construed as if the
parties jointly prepared it, and any uncertainty and ambiguity in the Agreement
shall not be construed or interpreted against either party individually. The
terms defined in this Agreement and denoting a singular number only shall
include the plural and vice versa.

12.13 Fees and Costs Incurred in the Actions. Each party shall bear its own fees
and costs, including without limitation, attorneys’ and experts’ fees and costs,
incurred in connection with the Actions.

12.14 No Admission of Liability. This Agreement sets forth the parties’
compromise of disputed claims and neither the promises exchanged between the
parties nor any other statements herein are to be construed as an admission of
any fault, liability, infringement, wrongdoing or culpability whatsoever on the
part of any party with respect to any Claim, counterclaim, obligation or
liability released, or any other form of admission with respect to any matter or
dispute. The parties expressly deny any such liability, and each party expressly
denies allegations of the other party with respect to the Actions.

IN WITNESS WHEREOF, each of the parties hereto has caused this Confidential
Settlement and License Agreement to be executed by its duly authorized officer
or representative as of the Effective Date:

 

Dated: October 16, 2009     GENERAL ELECTRIC COMPANY     By:  

/S/    S. OMAR ISHRAK

      S. Omar Ishrak       CEO – GE Healthcare Systems

 

Dated: October 16, 2009     SONOSITE, INC.     By:  

/S/    KEVIN GOODWIN

      Kevin Goodwin       President & CEO

 

- 14 -



--------------------------------------------------------------------------------

Exhibit A

 

        [**]        

  

        [**]        

  

        [**]        

  

        [**]        

[**]

   [**]    [**]    [**]       [**]    [**]       [**]    [**]

[**]

   [**]    [**]    [**]       [**]    [**]       [**]    [**]

[**]

   [**]    [**]    [**]       [**]    [**]       [**]    [**]

[**]

   [**]    [**]    [**]       [**]    [**]       [**]    [**]

[**]

   [**]    [**]    [**]       [**]    [**]

[**]

   [**]    [**]    [**]       [**]    [**]

[**]

      [**]    [**]

[**]

      [**]    [**]

 

** Confidential Treatment Requested.

 

- 1 -